Case 3:19-cv-01750-GPC-AGS Document 29 Filed 06/22/20 PageID.972 Page 1 of 4



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10   KIRK MATTHEW CARMICHAEL,                      Case No. 19-CV-01750-GPC-AGS
11   ROBERT E. BASKIN on behalf of
     STARS IN THE SKY TRUST,                       ORDER GRANTING DEFENDANTS’
12                                                 MOTION TO DISMISS FOR
13                                    Plaintiff,   FAILURE TO PROSECUTE.
14   v.
                                                   (ECF No. 24.)
15   COUNTY OF SAN DIEGO, PETER
     ESTES, SUMMER STEPHAN,
16   MICHAEL HOLMES, JOHN STALEY,
17   AUTONATION DBA BMW OF
     ENCINITAS, TOYOTA OF
18   ESCONDIDO, AND DOES 1-10
19   inclusive,
20
                                   Defendants.
21
22         The instant motion arises from defendants’ motion to dismiss the Action for

23   failure to prosecute. Given the record before the Court and Plaintiff’s failure to

24   respond to the motion, the Court DISMISSES the Action for failure to prosecute with

25   prejudice.
26   I.    Background

27         On September 11, 2019, Plaintiffs Kirk Matthew Carmichael (“Plaintiff”) and
28   Robert E. Baskin (“Trustee”) (collectively, “Plaintiffs”), on behalf of the Stars in the
Case 3:19-cv-01750-GPC-AGS Document 29 Filed 06/22/20 PageID.973 Page 2 of 4



1    Sky Trust (“Trust”), have filed a complaint alleging a wide variety of constitutional
2    and statutory violations against the Defendants County of San Diego, Peters Esters,
3    Summer Stephan, Michael Holmes, John Staley, AutoNation DBA BMW of
4    Encinitas, Toyota of Escondido, and multiple Doe individuals. (ECF No. 1.) Three of
5    these Defendants – John Staley, Michael Holmes, and the County of San Diego
6    (“County”) – then filed motions to dismiss Plaintiffs’ complaint for failure to state a
7    claim. (ECF Nos. 4, 6, 10.)
8          On December 10, 2019, the Court dismissed Plaintiff’s complaint without
9    prejudice for a number of reasons, including that:
10         The complaint does not provide for Trust and Trustee’s standing as pled.
11         The complaint also stems from an ongoing state prosecution and is thus
           barred by the Younger doctrine. In addition, Plaintiffs rely on several
12         statutes which simply do not give them the right to sue. Lastly, Plaintiffs
13         fail to plead facts to support a recoverable theory on the remaining
           statutes and constitutional provisions, and the attachments do not cure
14         that deficiency because they are too voluminous and attenuated to the
15         complaint to support Plaintiffs’ claims.

16   (ECF No. 19 at 12.) The Court granted Plaintiff leave to amend the complaint, if
17   possible, to address the deficiencies identified in its December 10, 2019 Order. (Id.)
18         After four months passed, Plaintiff did not amend the Complaint. Instead, on
19   April 5, 2020, Defendant Michael Holmes filed a motion to dismiss for failure to
20   prosecute. (ECF No. 20.) The Court denied the motion on April 16, 2020, and issued
21   an Order to Show Cause (“OSC”) for why the Complaint should not be dismissed
22   instructing Plaintiff to respond in writing on or before May 8, 2020 (ECF No. 21.) On
23   May 14, 2020, Defendant Michael Holmes filed a second motion to dismiss for failure
24   to prosecute after Plaintiff did not respond to the OSC. (ECF No. 24.) Defendants
25   John Staley and the County of San Diego then joined in Mr. Holmes’s motion. (ECF
26   Nos. 26, 27.)
27
28
Case 3:19-cv-01750-GPC-AGS Document 29 Filed 06/22/20 PageID.974 Page 3 of 4



1    II.    Legal Standard
2           Federal Rule of Civil Procedure 41(b) authorizes a defendant to “move to
3    dismiss the action or any claim against it” where “the plaintiff fails to prosecute or to
4    comply with these rules or a court order.” Fed. R. Civ. P. 41; see also Fetuao-Salaita-
5    Titie v. First Magnus Fin. Corp., No. 09-CV-0822-JM, 2009 WL 2762677, at *2 (S.D.
6    Cal. Aug. 28, 2009) (dismissing for failure to prosecute after plaintiff did not file an
7    filed amended complaint in the wake of the court’s order of dismissal).
8           However, “[d]ismissal is a harsh penalty and is to be imposed only in extreme
9    circumstances.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). A court
10   must weigh several factors in determining whether to dismiss for lack of prosecution:
11   “(1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
12   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
13   favoring disposition of cases on their merits and (5) the availability of less drastic
14   sanctions.” Id.
15   III.   Analysis
16          In light of the record before the Court and the applicable law, the Court
17   dismisses the instant Action with prejudice for failure to prosecute.
18          As a threshold matter, the Court observes that Plaintiff has not filed a written
19   response to Defendants’ motion per the briefing schedule. (ECF No. 25.) The Court
20   deems Plaintiff’s “failure to respond to the motion as consent to the motion.” Lund v.
21   Brenner, 163 F.3d 606 (9th Cir, 1998) (citing Henry v. Gill Ind., Inc., 983 F.2d 943,
22   949–50 (9th Cir. 1993)).
23          The Court also finds that the Henderson factors weigh in favor of dismissal.
24   Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). As to the first two
25   factors, Plaintiff’s suit was filed in September and during that time Plaintiff has twice
26   failed to respond to Defendants’ motions to dismiss for failure to prosecute. Hence,
27   dismissal would provide for an appropriate, speedy resolution and permit the Court to
28   better manage its docket given Plaintiff’s disinterest in continuing this litigation.
Case 3:19-cv-01750-GPC-AGS Document 29 Filed 06/22/20 PageID.975 Page 4 of 4



1          Likewise, Defendants face the greater prejudice here given the allegations in the
2    Complaint. Plaintiff, on the other hand, suffers no undue prejudice given the pending
3    OSC and adequate notice provided by the Court’s April 16, 2020 Order. (ECF No.
4    21.) And, lastly, the Court finds that, in light of the deficiencies identified in its
5    December 10, 2019 Order, (ECF No. 19), and Plaintiff’s failure to respond here, there
6    is no need to resolve the instant action on the merits nor is a lesser sanction than
7    dismissal appropriate.
8    IV.   Conclusion
9          For the foregoing reasons, the Court GRANTS Defendant Holmes’s motion to
10   dismiss for failure to prosecute.
11         IT IS SO ORDERED.
12         Dated: June 22, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
